Citation Nr: 0639318	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a December 1951 rating decision contained clear 
and unmistakable error (CUE) in failing to grant service 
connection for frozen feet and hands.

2.  Whether a December 1951 rating decision contained clear 
and unmistakable error (CUE) in failing to assign a 
compensable rating for psychoneurosis.


REPRESENTATION

Veteran represented by:	Charles G. Ikins, Agent


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1947 to November 1947 and in the United States 
Marine Corps from March 1949 to May 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

In a December 1951 rating decision, the RO [then located in 
Oklahoma City] denied service connection for frozen feet and 
hands.  The RO granted service connection for psychoneurosis, 
anxiety state and assigned a noncompensable (zero percent) 
disability rating therefor.  The veteran was informed of that 
decision and of his appeal rights by letter from the RO dated 
December 19, 1951.  He did not appeal.

In a June 2003 RO rating decision, service connection was 
granted for various residuals of a cold injury, effective 
November 1, 2002.  In that decision the veteran's psychiatric 
disability was recharacterized as post-traumatic stress 
disorder (PTSD); service connection was granted; and a 30 
percent disability rating was assigned effective November 1, 
2002.

In the July 2004 rating decision which forms the basis for 
this appeal, the RO denied the claims of CUE in the December 
1951 rating decision in failing to grant service connection 
for frozen feet and hands and in failing to assign a 
compensable rating for psychoneurosis.  The veteran perfected 
an appeal of those denials.

In September 2006, the Board granted the veteran's motion to 
advance this case on the Board's docket due to the veteran's 
advanced age.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The December 1951 rating decision which denied service 
connection for frozen feet and hands was supported by the 
evidence then of record; and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied, such that they involved 
undebatable error that would have led to a materially 
different outcome.

2.  The December 1951 rating decision which granted service 
connection for a psychoneurosis, anxiety state, and assigned 
an initial noncompensable (zero percent) percent rating 
effective May 18, 1951, was supported by the evidence then of 
record; and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were incorrectly 
applied, such that they involved undebatable error that would 
have led to a materially different outcome.


CONCLUSIONS OF LAW

1.  The December 1951 rating decision denying service 
connection for frozen feet and hands did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  The December 1951 rating decision granting service 
connection for a psychoneurosis, anxiety state, and assigning 
an initial noncompensable (zero percent) percent rating 
effective May 18, 1951 did not contain CUE.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks revision of a December 1951 RO rating 
decision based upon his claim of CUE therein.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the December 1951 decision 
in failing to grant service connection for frozen feet and 
hands and in failing to assign a compensable rating for 
psychoneurosis.  Although the VCAA is generally applicable to 
all claims filed on or after the date of its enactment, it is 
not applicable to CUE claims.  In Livesay v. Principi, 15 
Vet. App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (Court) held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."  Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2006).

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder, and no amount of 
additional development would change the evidentiary posture 
of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He has retained the services of a representative.  He 
declined the option of a personal hearing on his November 
2005 substantive appeal.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2006).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 
'which, had it not been	 made, would have manifestly 
changed the outcome at the time it was made,' and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Law and regulations in effect at the time of the December 
1951 rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  The pertinent regulations 
follow.

(i.)  Service connection - in general

The payment of disability compensation is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in or aggravated by active military or 
naval service.  38 C.F.R. § 3.77 (1951).



	(CONTINUED ON NEXT PAGE)





(ii.)  Specific rating criteria for anxiety state

Anxiety state was rated as neurasthenia.  See Schedule for 
Rating Disabilities, 1945 Edition, Diagnostic Code 9105.

Neurasthenia was rated as follows:

Pronounced; with persistent insomnia, neuromuscular asthenia, 
emaciation, gastro-intestinal atony; with instability, 
inability to concentrate; depression; in symptom combinations 
that are persistent and continuous; such as to produce nearly 
complete social and industrial inadaptability; 80 percent 
disabling.

Severe; characteristic findings in marked and persistent form 
with definite compatible physical asthenia, i.e., loss of 
weight, circulatory disturbance, vasomotor changes, tremors, 
objectively substantiated; productive of severe social and 
industrial impairment; 50 percent disabling.

Moderately severe; characteristic mental and physical 
fatigability unrelated to disease process or toxic agents, 
with fairly frequent headaches not due to toxemia, 
uncorrected visual defect, etc., fairly frequent prolonged 
periods of insomnia, or objectively ascertainable vasomotor 
instability, approximating neurocirculatory asthenia with 
decided reduction in exercise tolerance; productive of 
considerable social and industrial inadaptability, 30 percent 
disabling.

Moderate, 10 percent disabling.

Mild, zero percent disabling.

With all psychoneuroses, the mild rating will be assigned 
when the psychoneurosis is substantiated only on the basis of 
history and complaints given by the veteran, and also when 
the psychiatric findings are not more characteristic than 
minor habit spasms or tics, occasional stuttering or 
stammering, alteration of mood within fairly wide normal 
limits, minor sensory disturbances, fatigue or depression 
incident to actual situations; minor compulsive acts and 
phobias not emotionally charged and not interfering with 
normal adjustment, anxiety due to unusual stress, or 
adequately motivated by the actual situation; high degree of 
interest in actually diseased or injured parts or organs.  
When such findings actually interfere with employment, the 
moderate rating may be assigned.
 
See the VA Schedule for Rating Disabilities, 1945 Edition, 
Diagnostic Codes 9100, 9101.

Factual Background

A short statement of facts is in order.  As noted above, only 
evidence which was of record at the time of the December 1951 
decision may be considered.

The veteran served in the United States Marine Corps during 
the Korean Conflict and participated in the Chosin Reservoir 
campaign.  Evidence of record showed that he had been treated 
for frozen hands and feet starting on November 30, 1950 and 
continuing through December 1950 and January 1951.  A May 16, 
1951 service medical record shows that he was examined and 
found to be physically qualified for discharge.

The veteran left military service on May 17, 1951.  He filed 
an initial claim of entitlement to service connection for 
frozen hands and feet later that month.  
Subsequent statements submitted by the veteran and others to 
he effect that he was emotionally troubled were interpreted 
by the RO as a claim of entitlement to service connection for 
psychoneurosis.

The veteran was afforded a VA special surgical examination in 
October 1951.  Physical examination revealed that the hands 
were entirely normal with good arterial and venous 
circulation, that there was no excessive perspiration, and 
that there were no changes in the skin.  The feet showed 
normal color, moisture, and temperature.  There was no 
excessive blanching on elevation, no cyanosis on dependency, 
no callous formation, and no other trophic changes.  Dorsalis 
pedis and posterior tibial pulsations were normal in the 
feet.  The surgical examination was otherwise negative.  

In a November 1951 statement, the veteran's employer reported 
that the veteran had employment impairment since he returned 
from service in Korea, which resulted in a demotion.  The 
employer described the veteran as appearing very nervous, 
indecisive, and unable to take hold of his job.

In a November 1951 statement, E.R., M.D. reported that on 
examination on June 22, 1951, the veteran had splotches on 
his chest which according to the physician were caused by 
poor circulation due to frostbite.  Dr. E.R. also reported 
"extreme nervousness".  

The veteran underwent a VA neuropsychiatric examination in 
December 1951.  The examiner noted that the veteran thinks 
that he perhaps may be a little nervous, but that he 
displayed little, if any, anxiety during observation. The 
diagnosis was psychoneurosis, anxiety state, mild.

In the December 18, 1951 rating decision which is now being 
challenged, the RO denied the claim of entitlement to service 
connection for frozen hands and feet based in large measure 
on a complete lack of medical evidence of any residuals 
thereof.  Service connection was granted for psychoneurosis; 
a noncompensable (zero percent) disability rating was 
assigned, based upon the report of the December 1951 VA 
examination, which characterized the disability as "mild".  

Analysis

As was noted in the Introduction, the veteran recently has 
been granted service connection for cold injury residuals, 
effective November 1, 2002.  he has also been granted a 30 
percent for his service-connected psychiatric disability (now 
denominated PTSD), also effective November 1, 2002.  In 
essence, he is seeking an earlier effective date by 
collaterally challenging the final December 1951 rating 
decision on the basis of CUE.    

The veteran has not identified any specific law or regulation 
that was in effect in December 1951 and was misapplied by the 
RO.  Instead he in essence challenges the factual conclusions 
reached by the RO.    

In particular, the veteran contends that service connection 
should have been granted for frostbite residuals due to his 
circumstances in 1951 (he was a combat veteran, indeed a 
Chosin Reservoir survivor, recently returned from Korea).  
His representative stated as follows:  
        
 . . . it is safe to say that although the veteran was 
suffering from frostbite that did not present any 
clinical signs, it was nevertheless present at the time.  
Although not presented here (it was not available in 
1951), a medical examination conducted for the VA in 
2002 confirms cold weather injuries to both hands and 
feet.   

See the October 2006 letter from veteran's agent to the 
Board, page 2 [emphasis as in original].

Similarly, the veteran through his representative disparaged 
the conclusion reached by the December 1951 VA 
neuropsychiatric examiner that the veteran's psychiatric 
disability was "mild", id., page 4.  The representative 
stated: "We now know the debilitating effects of . . . . 
PTSD.  It was not commonly understood nor discussed at the 
time the Veteran applied for the disability rating."  Id. 

In a December 2005 statement, the veteran argued that the 
December 1951 VA neuropsychiatric examination was inadequate 
for determining the presence of frostbite residuals because 
the examiner did not have or consider the statement from his 
then employer and his private doctor.  In the October 2006 
statement, the veteran's current representative in essence 
argues that there was CUE in the December 1951 rating 
decision because the veteran had documented employment 
impairment, because the December 1951 examiner was allegedly 
dismissive in evaluating the veteran, and because based on 
what is now known about post-traumatic stress disorder 
(PTSD), the veteran's mere participation in combat at the 
Chosin Reservoir meant that he "had to have" more than a 
mild psychiatric impairment.

The veteran's representative also relied on historical facts 
which were not known at the time of the December 1951 rating 
decision (made while hostilities in Korea were ongoing), such 
as the fact that the veteran served "in a rifle company 
which was one of, if not the, most decorated rifle company in 
the Marine Corps coming out of the Korean War."

After having carefully considered the statements of the 
veteran and his representative, the Board finds that these 
contentions concerning evidence of a current disability 
amount to disagreement as to how the evidence extant at the 
time of the December 1951 RO rating decision was weighed and 
evaluated.  Such a disagreement cannot constitute a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44 ("to claim CUE on 
the basis that previous adjudicators had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE"); see also Russell, supra (to same 
effect).  To address these arguments, the Board would have to 
engage in reevaluating each piece of evidence of record in 
December 1951 to determine how probative it is, in pursuit of 
reaching its own conclusion as to whether the veteran had 
current residuals of frostbite.  Such an inquiry requires 
weighing and evaluating evidence which, as stated above, 
cannot constitute a valid claim of CUE.  

To the extent that the veteran presents arguments based on 
evidence that was not of record at the time of the December 
1951 rating decision (to include the veteran's later medical 
examination and treatment records; later acquired medical 
knowledge concerning PTSD; and historical information 
concerning the Chosin Reservoir campaign), such post-December 
1951 evidence cannot be considered in determining whether 
there was CUE in the December 1951 rating decision.  As 
discussed above, a CUE claim is based on the evidence of 
record at the time of the prior decision.  See Damrel, supra.

As to an allegation that the November 1951 statement from Dr. 
E.R. (concerning blotches on the veteran's chest due to 
frostbite and the "extreme nervousness" of the veteran) was 
not considered by the RO, an allegation that the RO did not 
consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE.  See Gonzales v. West, 
218 F.3d. 1378, 1381 (Fed. Cir. 2000).

With regard to the veteran's and his representative's claims 
that the December 1951 VA examination was inadequate, as a 
matter of law a medical error or change in diagnosis cannot 
constitute CUE.  See Russell, 3 Vet. App. at 314.  Medical 
personnel are not adjudicators, and as such cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also Shockley v. West, 11 Vet. App. 208 (1998) [a claim of 
misdiagnosis could be interpreted as either assertion of 
failure to satisfy duty to assist or disagreement with 
weighing of facts, neither of which can be clear and 
unmistakable error].  While the veteran was later diagnosed 
with residuals of frostbite, such evidence was not of record 
at the time of the December 1951 RO decision here under 
consideration.  Moreover, an alteration in the diagnosis of a 
disability cannot give rise to CUE.  See Kronberg v. Brown, 4 
Vet. App. 399, 401 (1993).

The Board does not necessarily dispute that the RO's 1951 
decision is not a model of legal and factual exposition, at 
least by current standards.  However, current standards are 
not applicable, and in any event this deficiency is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
law or regulation, or applied it incorrectly, such is not 
shown in this case.

Based on the evidence of record at the time of the decision, 
the RO's decision was not undebatably erroneous.  As was 
acknowledged by the veteran's representative, no frostbite 
residuals of the hands and feet were in fact clinically 
identified in December 1951.  Moreover, after an interview 
with the veteran, the December 1951 VA neuropsychiatric 
examiner specifically described the veteran's disability as 
"mild", which according to the schedular criteria in 
existence at the time called for a noncompensable rating, 
which was the rating which was assigned.  

Although the veteran's employer reported in November 1951 
that the veteran was experiencing difficulty holding a job, 
the veteran himself told the December 1951 VA examiner that 
"he now works outside and makes better wages and likes it 
better."  There was also of record the brief November 1951 
assessment of Dr. E.R. that the veteran appeared extremely 
nervous, which is in conflict with the more extensive 
December 1951 VA examination report..  Based on the 
conflicting evidence, it was hardly "undebatable" that the 
disability was not mild as was found by the RO.  The 
veteran's arguments amount to a dispute as to how the 
evidence was weighed.

Essentially, the veteran's contentions are that the RO failed 
to properly assess evidence which was favorable to his claim, 
particularly in light of post-1951 medical evidence (or in 
light of a subsequent body of medical knowledge pertaining to 
PTSD and historical information concerning the rigors of the 
Chosin Reservoir campaign).  This amounts to asking the Board 
to consider evidence which was not of record in December 1951 
and to reweigh the evidence which was then of record.  
Manifestly, such contentions cannot amount to a successful 
CUE claim.  See Crippen, supra.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the veteran's argument 
was that the RO failed to properly assess the evidence.  
Accordingly, such argument does not constitute a valid CUE 
claim, and thus warrants dismissal.





	(CONTINUED ON NEXT PAGE)



ORDER

The claim of CUE in the December 1951 VA rating decision in 
failing to grant service connection for frozen feet and hands 
is dismissed.

The claim of CUE in the December 1951 VA rating decision in 
failing to assign a compensable rating for psychoneurosis is 
dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


